GRIMM, Judge.
Movant, following an evidentiary hearing, appeals from the denial of his Rule 27.26 motion. Because findings of fact and conclusions of law were not made on all issues presented, we are unable to perform our function, i.e., to determine if the trial court’s findings are clearly erroneous, Fields v. State, 572 S.W.2d 477 (Mo.1978). Therefore, we reverse and remand with directions to enter specific findings of fact and conclusions of law.
Movant, convicted of capital murder under § 565.001 (RSMo.1978), was sentenced to death. The sentence was affirmed on appeal, State v. Nave, 694 S.W.2d 729 (Mo. banc 1985).
Movant alleges that the trial court failed to set forth findings of fact and conclusions of law on all issues with the specificity required under Rule 27.26(i), and Fields v. State, 572 S.W.2d 477 (Mo.1978). We agree; the findings and conclusions did not address several of the allegations presented in the evidentiary hearing. For example, we are unable to determine the trial court’s rulings concerning counsel’s questioning of Richard Beeman. Also, among other issues left unresolved, was the court’s ruling concerning the adequacy of counsel in the presentation of evidence about movant’s prior history of drug and alcohol abuse.
We are not unmindful of the stresses and time pressures imposed on a circuit judge. We realize that the preparation of detailed findings of fact and conclusions of law is time consuming and requires the cooperation of the parties. Here, we must keep in mind that movant was convicted of capital murder and given a death sentence. As a result, all aspects of his trial and post-trial proceedings are subject to, and will receive, strict scrutiny. Thus, we reverse and remand, not for a further evidentiary hearing, but for specific findings of fact and conclusions of law on all issues presented. In view of our holding, we do not reach the issue of whether movant was denied his right to effective counsel.
SIMON, P.J., and CRANDALL, J., concur.